—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Polizzi, J.), dated February 10, 2000, which denied their motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and granted the plaintiffs’ cross motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the cross motion is denied as academic.
The defendants met their initial burden of establishing that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Therefore, it was incumbent on the plaintiffs to come forward with admissible evidence sufficient to raise an issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiffs failed to do so (see, Lopez v Senatore, 65 NY2d 1017; Perez v Velez, 253 AD2d 865; Stowe v Simmons, 253 AD2d 422; Medina v Zalmen Reis & Assocs., 239 AD2d 394; Marshall v Albano, 182 AD2d 614). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.